DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-26 and 29-35 of copending Application No. 17/253,007; over claims 18-22 and 25-37 of the copending application No. 17/252,870; over claims 18-37 of the copending application No. 17/253,035; over claims 18 -21 and 29-37 of the copending application No. 17/252,856 and over claims 15-25 and 29-34 of the copending application No. 17/252,883 in view of Legrand et al. (US 2011/0117037 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications No. 17/253,007; 17/252,870; 17/253,035; 17/252,856 and 17/252,883 teach and disclose a composition for dyeing keratin fibers comprising at least one oxidation dye, at least one scleroglucan gum in the total amount of greater than or equal to 0.5% by weight and at least one alkaline agents include mineral and organic alkaline agents as claimed in claims 17-28 (see claims 17-26 of the copending application No. 17/253,007; claims 18-21 and 28-31 of the copending application No. 17/252,870; claims 18-27 of the copending application No. 17/253,035; claims 18-21 and 32-33 of the copending application No. 17/252,856 and claims 15-
However, the instant claims differ from the claims of the copending applications no. 17/253,007; 17/252,870; 17/253,035; 17/252,856 and 17/252,883 by reciting dyeing composition comprising at least one mineral alkaline agent and at least one organic alkaline agent.
The claims of the copending applications No. 17/253,007; 17/252,870; 17/253,035; 17/252,856 and 17/252,883 teach a mixture of mineral alkaline agents and organic alkaline agents as claimed (See claims 17 and 24 of the copending application No. 17/253,007; claims 29-31 of the copending application No. 17/252,870; claims 18, 24 and 227 of the copending applicant No. 17/253,035; claims 32-33 of the copending application No. 17/252,856 and claims 29-30 of the copending application No. 17/252,883).
   Legrand et al. (US’ 037 A1) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising organic alkaline (amino acids) agents include histidine, lysine and arginine as claimed in claim 28 (see page 2, paragraphs, 0048-0049).
Therefore, in view of the teaching of Legrand et al. (US’ 037 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing compositions of the copending applications No. 17/253,007; 17/252,870; 17/253,035; 17/252,856 and 17/252,883 by incorporating the species of organic alkaline agents (amino acids) as taught by Legrand et al. (US’ 037 A1) to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art have the reasonable expectation that any of the species of the genus would have similar properties and thus, the same use as the genus as a whole.  

Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (US 2010/0192969 A1).
DeGeorge et al. (US’ 969 A1) teaches a hair dyeing composition comprising oxidation dyes include para-phenylenediamine as claimed in claims 17, 19 and 20 (see page 2, paragraph, 0031), scleroglucan gum in the amounts of 0.8% as claimed in claims 17-18 (see page 11, Example 1), a mixture of alkaline agents include monethanolamine alkali metal carbonate, sodium hydroxide and potassium hydroxide in the amounts of 0.05 to 40% as claimed in claims 17 and 21-26 (see page 7, paragraphs, 0112-0114), wherein the dyeing composition also comprises hydroxyethylcellulose as a nonionic associative polymer as claimed in claims 29-30 (see page 7, paragraph, 0121), cationic polymers include homopolymer dimethyldiallyammonium (dialkyldiallyammonium) chloride as claimed in claim 31 (see page 9, paragraph, 0162) and wherein the dyeing composition also comprises at least one oxidizing agent 
The instant claims differ from the teaching of DeGeorge et al. (US’ 969 A1) by reciting a dyeing composition comprising at least one mineral alkaline agent and at least one organic alkaline agent.
However, DeGeorge et al. (US’ 969 A1) teaches a hair dyeing composition comprising a mixture of alkaline agents include monethanolamine (organic alkaline agent) and sodium hydroxide and potassium hydroxide (mineral alkaline agents) (see page 7, paragraphs, 0112-0114).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulate such a dyeing composition to arrive at the claimed invention based on the teaching of DeGeorge et al. (US’ 969 A1) that refers to the mixture of organic and mineral alkalizing agents in the hair dyeing formulation, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent, unexpected results.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (US 2010/0192969 A1) in view of Legrand et al. (US 2011/0117037 A1).
	The disclosure of DeGeorge et al. (US’ 969 A1) as described above, does not teach amino acids as alkalizing agents as claimed in claims 27 and 28.
	However, DeGeorge et al. (US’ 969 A1) teaches a hair dyeing composition comprising a mixture of alkalizing agents (see page 7, paragraph, 0112-0114).

Therefore, in view of the teaching of Legrand et al. (US’ 037 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of DeGeorge et al. (US’ 969 A1) by incorporating the species of organic alkaline agents (amino acids) as taught by Legrand et al. (US’ 037 A1) to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art have the reasonable expectation that the use of alkalizing agents as taught by Legrand et al. (US’ 037 A1) would be similarly useful and applicable to the analogous composition taught by DeGeorge et al. (US’ 969 A1), absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EISA B ELHILO/Primary Examiner, Art Unit 1761